PER CURIAM.
Petitioner seeks by writ of prohibition to prohibit the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida from proceeding to entertain, in its appellate capacity, a petition for writ of certiorari. On March 30,1990, Sunshine Ranches Homeowners Association, Inc. and Gary A. Poliakoff filed a petition for writ of certiorari, Case No. 90-09789, seeking review, of an order rendered February 1, 1990 by the Broward County Board of Adjustment. Petitioner contends that they failed to timely file their petition for writ of certiorari and that the Circuit Court lacks jurisdiction. We agree. See Fla.R.App.P. 9.100(c). We find no merit in the argument that a letter written on February 27, 1990 tolled the rendition of the petitioner’s order.
Accordingly, we grant the petition for writ of prohibition and direct the trial court to dismiss Sunshine Ranches Homeowners *1350Association, Inc. and Gary A. Poliakoffs petition for writ of certiorari.
PROHIBITION GRANTED.
LETTS, DELL and GUNTHER, JJ., concur.